Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CREDIT AGREEMENT

 

by and between

 

The Coretec Group Inc.

 

and

 

Diversified Alpha Fund of Navigator Global
Fund Manager Platform SPC

 

 

 

 

 

 

Dated as of October 4, 2019

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made effective as of this 4th day of
October, 2019, by and between The Coretec Group Inc., an Oklahoma corporation
(“Borrower”), and Diversified Alpha Fund of Navigator Global Fund Manager
Platform SPC, a Grand Cayman entity, located at c/o Mainstream Fund Services
Ltd., 3rd Floor, Citrus Grove, Goring Avenue, P.O. Box 10364, Grand Cayman
(“Lender”).

 

 

RECITALS:

 

A.     Borrower wishes to borrow from Lender funds in an amount of up to Two
Million Five Hundred Thousand and 00/100th Dollars ($2,500,000.00) in accordance
with the terms and conditions of this Agreement.

 

B.     As of the date hereof, Lender has not advanced any amounts to Borrower.

 

C.     Defined terms used in this Agreement have the meanings ascribed to them
in the Definitions set forth below.

 

D.     The Loan is evidenced by the Note and the other Loan Documents.

 

DEFINITIONS:

 

For the purposes of this Agreement, the following terms shall have the following
respective meanings, unless the context hereof clearly requires otherwise:

 

Advance: An advance of the Loan funds by Lender to Borrower. The Advance
received by Borrower shall be reduced by the Commitment Fee, all reasonable
legal and out-of-pocket expenses incurred by Lender related to this Agreement
and interest equal to six (6) months of interest on the Advance (which shall be
credited by Lender when earned after the first two quarterly interest payments
on the Advance are due).

 

Agreement: This Credit Agreement, including any amendments hereof and
supplements hereto, executed by Borrower and Lender.

 

Borrower: The Coretec Group, Inc., an Oklahoma corporation.

 

Business Day: Any day other than a Saturday, a Sunday, or a legal holiday in the
State of Minnesota.

 

Code: The Internal Revenue Code of 1986, as amended.

 

Commitment Fee: Commitment fee payable by Borrower to Lender in an amount equal
to three percent (3%) of each Advance. The Commitment Fee is due upon each
Advance and shall be withheld from each Advance.

 

Event of Default: An Event of Default specified in Section 6.1 hereof.

 

1

--------------------------------------------------------------------------------

 

 

Governmental Requirements: All laws, statutes, codes, ordinances, and
governmental rules, regulations, and requirements applicable to Borrower and
Lender.

 

Indebtedness: As to any Person means (i) all items (except items of capital
stock or of surplus) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person as at the date as of which Indebtedness is to be determined; (ii)
to the extent not included in the foregoing, all indebtedness, obligations, and
liabilities secured by any mortgage, pledge, lien, conditional sale or other
title retention agreement or other security interest to which any property or
asset owned or held by such Person is subject, whether or not the indebtedness
or liabilities secured thereby shall have been assumed by such Person; and (iii)
to the extent not included in the foregoing, all indebtedness and liabilities of
others which such Person has directly or indirectly guaranteed, endorsed (other
than for collection or deposit in the ordinary course of business), sold with
recourse, or agreed (contingently or otherwise) to purchase or repurchase or
otherwise acquire or in respect of which such Person has agreed to supply or
advance funds (whether by way of loan, stock purchase, capital contribution or
otherwise) or otherwise to become directly or indirectly liable.

 

Lender: Diversified Alpha Fund of Navigator Global Fund Manager Platform SPC, a
Grand Cayman entity, and its successors and/or assigns.

 

Loan: The Advances made pursuant to Section 3 of this Agreement in an
outstanding amount that at any time shall not exceed Two Million Five Hundred
Thousand and 00/100th Dollars ($2,500,000.00) of principal or such additional
amounts as approved by the Lender in its sole discretion and evidenced by the
Note. Advances shall be made as provided in the Schedule attached as Exhibit B
and incorporated herewith, subject to the limitations as provided herein.

 

Loan Closing Date: The date on which the Loan Documents are executed and
delivered by Borrower and Lender, as applicable, and Borrower, Lender, and any
third parties, as applicable.

 

Loan Documents: The documents described in this Agreement, which evidence the
Loan, including, but not limited to:

 

 

(i)

the Note;

 

 

(ii)

this Agreement;

 

 

(iii)

such other documents as Lender may require to evidence the Loan; and

 

 

(iv)

any amendments and/or restatements thereof and supplements thereto executed by
Borrower and Lender, as applicable, and Borrower, Lender, and any third parties,
as applicable.

 

Note: That certain Promissory Note of even date herewith in the form attached
hereto as Exhibit A from Borrower to Lender in the principal amount of up to Two
Million Five Hundred Thousand and 00/100th Dollars ($2,500,000.00), which
evidences Borrower’s obligation to repay the Loan with interest and other
fees/costs, and each amendment, modification, extension, or renewal thereof.

 

2

--------------------------------------------------------------------------------

 

 

Person: an individual, a corporation, partnership, limited liability company or
a government or any agency or subdivision thereof, or any other entity.

 

AGREEMENT:

 

1.            Loan.

 

1.1     Principal. Subject to the conditions and upon the terms herein provided,
Lender irrevocably agrees to make future Advances to Borrower from time to time,
in accordance with the schedule set forth in Exhibit B, during the term of this
Agreement in an aggregate amount not to exceed at any time Two Million Five
Hundred Thousand and 00/100th Dollars ($2,500,000.00). Such Advances shall not
exceed One Hundred Seventy-Five Thousand and 00/100th Dollars ($175,000.00) in
any thirty (30) day period. Although the Note will be in the face amount of the
total amount of the Loan, Borrower shall be obligated to pay only the amounts
actually disbursed and unpaid hereunder, together with interest on the
outstanding principal balance thereof at the rate specified in the Note and such
other charges provided for in this Agreement and the other Loan Documents.

 

1.2     Interest. Borrower shall pay to Lender interest in compliance with the
terms of the Note. In the event that the interest and/or charges in the nature
of interest, if any, provided for by the Note, or by any other Loan Document,
shall contravene a legal or statutory limitation applicable to the Loan, if any,
Borrower shall pay only such amounts as would legally be permitted; provided,
however, that if the defense of usury and all similar defenses are unavailable
to Borrower, Borrower shall pay all amounts provided for herein. If, for any
reason, amounts in excess of the amounts permitted in the foregoing sentence
shall have been paid, received, collected, or applied hereunder, whether by
reason of acceleration or otherwise, then, and in that event, any such excess
amounts shall be applied to principal, unless principal has been fully paid, in
which event such excess amount shall be refunded to Borrower. Borrower hereby
represents and warrants that the Loan will be solely used for business purposes.

 

1.3     Prepayment. Prepayment of the principal advanced hereunder and of
accrued interest thereon, in full or in part, shall be made in compliance with
the terms of the Note.

 

1.4     Commitment Fee. The Borrower agrees to pay the Commitment Fee to the
Lender upon each and every Advance made by Lender to Borrower, which is due and
payable upon the extension of each Advance by Lender and which shall be withheld
by Lender from each Advance.

 

1.5     Reimbursement of Expenses. The Borrower shall promptly pay and reimburse
the Lender for any and all out-of-pocket expenses, fees and disbursements
including, but not limited to, reasonable attorneys’ fees, incurred in
connection with the preparation, interpretation, performance and enforcement of
this Credit Agreement, the Loan Documents and any other documents related
thereto, and pay on demand all costs and expenses of enforcement and collection
of the Loans made hereunder or any loan to be made hereinafter including, but
not limited to, attorneys’ fees, whether or not suit is filed or for the
pursuance of, or defense of, any litigation, appellate, bankruptcy or insolvency
proceeding. Such payments may be withheld from any current or future Advance
from the Lender to the Borrower as determined by the Lender in its sole
discretion.

 

3

--------------------------------------------------------------------------------

 

 

1.6     Optional Conversion. Lender shall have the right to elect to convert all
or part of the Note to common stock of the Borrower at a price equal to seventy
percent (70%) of the average closing price of the Borrower’s common stock as
reported on the over-the-counter quotation system on the OTC Markets during the
fifteen (15) calendar days prior to the date of the Loan Closing Date (i.e., if
the common stock’s average over-the-counter market price is $0.10 per share and
the total principal and accrued interest payable is $2,000,000, Lender would be
entitled to 28,571,429 ($2,000,000/$0.07 per share at discount value) common
shares of the Borrower). In the event of Lender’s election to convert, Lender
shall provide Borrower with written notice of its election to convert the Note
to common stock of the Borrower. A closing (the “Closing”) on the conversion
shall occur not more than thirty (30) days after Lender’s written notice as
mutually agreed by the parties. At the Closing, if the Lender exercises the
Lender’s optional right to conversion, (i) all or a portion of the principal and
accrued interest payable under the Note issued hereunder as designated by the
Lender or Borrower shall be automatically converted into shares of restricted
common stock, as provided herein; (ii) the Lender shall deliver the Note to the
Borrower for cancellation if the Note is fully converted; and (iii) the Note
shall immediately become null, void, and of no further force and effect if the
Note is fully converted regardless of its delivery to and receipt by the
Borrower and shall be deemed to represent only shares of the common stock into
which it has been converted if the Note is fully converted. The Borrower shall,
during the time that the Note remains outstanding, reserve and keep available
out of its authorized but unissued shares a sufficient number of shares to
effect the conversion of the Note. In the event that, on the date of conversion
of the Note, the number of authorized but unissued shares of the Borrower is not
sufficient to enable the Borrower to issue the number of shares issuable upon
such conversion or exercise, the Borrower shall forthwith use its best efforts
to cause its Articles of Incorporation to be amended to increase the number of
authorized shares to an amount at least sufficient to enable the Lender to
convert the Note.

 

2.           Conditions of Borrowing. Lender shall not be required to make any
Advances hereunder until the pre-closing requirements, conditions, and other
requirements set forth in this Section 2 have been completed and fulfilled to
the sole satisfaction of Lender, and the further conditions set forth in Section
3 are completed and fulfilled. On or before the Loan Closing Date, Borrower
shall execute and deliver (or cause to be executed and delivered) to Lender the
Note, this Agreement and all other documents required by the Lender. For the
avoidance of doubt, the Borrower, in its sole discretion, shall not be required
to accept any Advances and that the Borrower’s decision to reject any particular
Advance shall not constitute a breach of any Loan Documents or an Event of
Default.

 

3.           Advances of Loan Proceeds. Upon fulfillment of the applicable
conditions precedent set forth in this Section 3, Lender shall make Advances to
Borrower pursuant to the Schedule set forth in Exhibit B by Lender subject to
the conditions precedent to the Advances as set forth below.

 

3.1     Loan Documents. Prior to any Advance on the Loan Closing Date, Borrower
shall deliver each of the Loan Documents, except as otherwise provided herein,
duly executed by Borrower, as applicable, all in accordance with terms and
conditions acceptable to Lender.

 

4

--------------------------------------------------------------------------------

 

 

3.2     No Default by Borrower. As to any future Advance, there shall be no
Event of Default.

 

3.3     Not to Exceed Amount. As to any Advance, the total of the outstanding
principal balance under this Agreement and the Note, plus the amount of such
Advance, shall in no event at any time exceed Two Million Five Hundred Thousand
and 00/100th Dollars ($2,500,000.00) except as approved by the Lender in its
sole discretion. In the event that at any time the outstanding principal balance
of the Note exceeds the limit imposed by this subsection, within three (3)
Business Days after receiving notice from Lender of such violation, Borrower
shall cause a payment to be made to Lender in the amount necessary to become in
compliance with such limit, except as approved by the Lender in its sole
discretion.

 

3.4     Good Standing. As a condition to any Advance, Borrower, if and only if
requested by the Lender, shall have provided evidence to Lender that Borrower is
in good standing, and duly qualified to do business, in the State of Oklahoma
and any other state in which it does business.

 

3.5     Solvency. The Borrower shall not have filed for or have had a bankruptcy
or insolvency proceeding filed against it and shall be able to carry on business
in its regular course as reasonably determined by the Lender.

 

3.6     Golden State Investors. Prior to the initial Advance hereunder, the
Borrower shall have entered into a written agreement with Golden State Investors
(“GSI”) to repay its Indebtedness to GSI immediately after the initial Advance
in an amount not greater than Ninety Thousand and 00/100th Dollars ($90,000.00).

 

3.7     Capital. The Lender has raised capital sufficient to fund its other
investments and the Advance as determined by the Lender in its sole discretion.

 

3.8     Management. The Borrower shall have entered into a contract engaging (i)
with respect to any Advance after the second Advance the Borrower’s chief
executive officer under an agreement satisfactory to the Lender as determined in
its sole discretion, and (ii) with respect to any Advance after the fifth
Advance, a public relations/marketing manager under an agreement satisfactory to
the Lender as determined in its sole discretion.

 

4.           Representations and Warranties of Borrower. While this Agreement is
in effect, and until Lender has been paid in full the principal and interest on
all Advances made by Lender hereunder and under the other Loan Documents,
Borrower represents and warrants to Lender that:

 

4.1      Authority of Borrower. The Borrower has all power, authority, permits,
consents, authorizations, and licenses necessary to carry on its business and to
execute, deliver, and perform Loan Documents to which each is a party; this
Agreement and the other Loan Documents as provided herein have been duly
authorized, executed, and delivered by Borrower so as to constitute the valid
and binding obligations of Borrower, enforceable in accordance with their terms
and as provided herein; and the Borrower is qualified to do business in all
locations in which it is doing business.

 

5

--------------------------------------------------------------------------------

 

 

4.2     No Breach of Applicable Agreements or Laws. The consummation of the
transactions contemplated hereby and the execution, delivery, and/or performance
of this Agreement and the other Loan Documents will not result in any breach of
or constitute a default under any mortgage, deed of trust, lease, bank loan,
credit agreement, or other instrument or violate any Governmental Requirements
to which Borrower is a party, or by which Borrower may be bound or affected.

 

4.3      No Litigation or Defaults. There are no actions, suits, or proceedings
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or involving the validity or enforceability of the Loan Documents or
the priority of the lien thereof, at law or in equity; and Borrower is not in
default under any order, writ, injunction, decree, or demand of any court or any
administrative body having jurisdiction over Borrower.

 

4.4     Financial and Other Information. The financial statements of Borrower
previously or hereafter delivered to Lender were, or will be, prepared by
Borrower from its books and records and fairly present, or will fairly present,
the financial condition of Borrower, each as of the dates of such statements,
including, without limitation, all contingent liabilities (to the extent
required to be reflected on a balance sheet prepared in accordance with GAAP)
and guaranties by Borrower of third party obligations. To the best knowledge of
Borrower, there is no fact which materially adversely affects or is reasonably
likely to materially adversely affect the business or prospects or condition
(financial or other) of Borrower or its properties or assets, which has not been
set forth herein or in a certificate or statement furnished to Lender by
Borrower.

 

4.5     Tax Returns. All tax returns and reports of Borrower required to be
filed, have been filed, and Borrower has paid all taxes due and payable.
Borrower knows of no basis for additional assessments with respect to any taxes.

 

4.6     Insolvency. Any borrowing made by Borrower under this Agreement does not
and will not render Borrower insolvent under the Bankruptcy Code, as amended;
Borrower is not contemplating either the filing of a petition by it under any
state or federal Bankruptcy or insolvency laws or the liquidating of all or a
major portion of their respective properties, and Borrower has no knowledge of
any person contemplating the filing of any such petition against Borrower.

 

4.7     Title to Assets. Except as contemplated by this Agreement or as
previously disclosed in the financial statements of Borrower or in writing to
Lender and accepted by Lender, Borrower owns and has good title to all of its
assets free and clear of all security interests, and has not executed any
security documents or financing statements relating to such assets. All assets
of Borrower are titled in its respective legal name and Borrower has not used or
filed a financing statement under any other name.

 

4.8     Environmental Matters. Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of its operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower does not have any contingent liability in connection with any release
of any toxic or hazardous waste or substance into the environment.

 

6

--------------------------------------------------------------------------------

 

 

4.9     Patriot Act. Borrower is not acting, directly or indirectly for, or on
behalf of, any person, group, entity or nation named by any Executive Order of
the President of the United States of America (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department, as a terrorist, “Specially Designated National and Blocked Person,”
or other banned or blocked person, entity, or nation pursuant to any law that is
enforced or administered by the United States Office of Foreign Assets Control,
and is not engaging in this transaction, directly or indirectly, on behalf of,
or instigating or facilitating this transaction, directly or indirectly, on
behalf of, any such person, group, entity or nation.

 

4.10     Non-Foreign Entity. Borrower is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code and the regulations
promulgated thereunder.

 

4.11     Condemnation. There is no condemnation or eminent domain proceeding
pending or, to the actual knowledge of Borrower, threatened against any of the
Borrower’s assets.

 

5.           Covenants of Borrower. While this Agreement is in effect, and until
Lender has been paid in full the principal of and interest on all Advances made
by Lender hereunder and under the other Loan Documents or unless Lender
otherwise consents or waives:

 

5.1      Keeping of Records. Borrower shall set up and maintain accurate and
complete books, accounts, and records pertaining to the Borrower’s assets in a
manner acceptable to Lender. Borrower shall permit representatives of Lender to
have free access to and to inspect and copy all such books, records, and
contracts of Borrower, upon reasonable advance written notice to Borrower. Any
such inspection by Lender shall be for the sole benefit and protection of
Lender, and Lender, may, but shall have no obligation to, disclose the results
thereof to Borrower. Lender or its designated representative shall, at all times
while sums under the Loan are outstanding, during normal business hours, have
the right to inspect all books, leases, contracts, and records, including, but
not limited to, financial records of Borrower relating to the Borrower’s assets;
provided, however, that reasonable arrangements are made to minimize disruption
of the business of Borrower.

 

5.2      Notice to Lender of Litigation, Etc. Borrower shall promptly advise
Lender in writing of: (i) all litigation, regardless of amount, affecting
Borrower or any part of the Borrower’s assets; and (ii) all notices, complaints,
and charges made by any governmental authority affecting the Borrower’s assets,
Borrower or any of its businesses.

 

7

--------------------------------------------------------------------------------

 

 

5.3      Transferring, Conveying, or Encumbering the Borrower’s Property.
Borrower shall not voluntarily or involuntarily, other than in the ordinary
course of business and consistent with the Borrower’s Business Plan approved by
the Lender, agree to, cause, suffer, or permit: (i) any sale, transfer or
conveyance of any interest of Borrower, legal or equitable, in the Borrower’s
assets or any part or portion thereof after its acquisition; or (ii) any pledge,
encumbrance, or lien to be imposed or remain outstanding against the Borrower’s
assets after its acquisition except as created, allowed or contemplated by the
Loan Documents, without, in each instance, the prior written consent of Lender.

 

5.4     Redemptions or Transfers. Without the express written consent of the
Lender, Borrower shall not directly or indirectly (i) pay any dividends or make
any distributions to its shareholders; or (ii) make any payments to the
Borrower’s shareholders or any person related, directly or indirectly, to the
Borrower’s shareholders, other than payments for salary, management fees,
existing indebtedness or service fees (the “Permitted Payments”), provided such
Permitted Payments are upon terms and conditions that are intrinsically fair,
commercially reasonable and substantially similar to those that would be
available on an arms-length basis with third parties who are not Borrower’s
shareholders or any person related, directly or indirectly, to the Borrower’s
shareholders except as otherwise provided in the Business Plan approved by
Lender.

 

5.5      Compliance with the Loan Documents and Other Documents. Borrower shall
comply with and perform all of their respective agreements and obligations under
the Loan Documents and under all other contracts and agreements to which
Borrower is a party, and shall comply with all requests by Lender which are
consistent with the terms thereof.

 

5.6      Existence and Identity. Borrower shall not change its status as a
corporation without the prior written consent of Lender, which consent may be
withheld in Lender’s sole and absolute discretion, nor shall Borrower cease to
do business or engage in any line of business materially different from its
current business by Borrower and discussed with the Lender and its related
advisors.

 

5.7     Consolidation and Mergers. Borrower shall not consolidate with or merge
into any other entity or person, or permit any other entity or person to merge
into it.

 

5.8       Anti-Terrorism. Borrower shall not: (i) conduct any business or engage
in making or receiving any contribution of funds, goods, or services to or for
the benefit of any person which conduct is prohibited under the laws of the
United States; (ii) deal in, or otherwise engage in any transaction relating to,
any property or interests in property blocked pursuant to the executive order or
any other laws of the United States; (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any laws
of the United States; or (iv) be or become subject at any time to any law,
regulation or list of any government agency (including, without limitation, the
United States Office of Foreign Asset Control list) that prohibits or limits
Lender from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower.

 

5.9     Taxes. Borrower shall pay and discharge all lawful claims, including
taxes, assessments and governmental charges or levies, imposed upon Borrower,
the income or profits of Borrower, and upon all properties belonging to
Borrower, prior to the date upon which penalties attach thereto; provided,
however, that so long as no Event of Default is then continuing, Borrower shall
not be required to pay any such tax, assessment, charge or levy, the payment of
which is being contested in good faith and by proper proceedings.

 

8

--------------------------------------------------------------------------------

 

 

5.10     Compliance with Laws. Borrower shall comply with all Governmental
Requirements and all orders of all governmental authorities or courts having
jurisdiction over Borrower.

 

5.11     Insurance. Borrower shall keep and maintain adequate insurance issued
by an insurer acceptable to Lender, in amounts acceptable to Lender in its
reasonable discretion (at least adequate to comply with any co-insurance
provisions) and against all such liability and hazards as are usually carried by
entities engaged in the same or a similar business similarly situated or as may
be reasonably required by Lender. All Borrower’s insurance shall be maintained
by insurance companies reasonably acceptable to Lender. Borrower shall cause to
be delivered to Lender the insurance policies therefor or in the alternative,
evidence of insurance and at least thirty (30) days prior to the expiration of
any such insurance, additional policies or duplicates thereof or in the
alternative, evidence of insurance evidencing the renewal of such insurance and
payment of the premiums therefor.

 

5.12     Indebtedness. Borrower shall not have at any time outstanding to any
person other than Lender, any Indebtedness for borrowed money, capitalized lease
obligations, or any outstanding letters of credit, except (i) accounts payable
incurred in the ordinary course of their respective businesses, accrued expenses
and other items arising out of transactions (other than borrowings) in the
ordinary course of their respective businesses, and (ii) any indebtedness as
reported on the Borrower’s current financial statements.

 

5.13     Reporting. Borrower shall furnish to the Lender (i) quarterly
internally prepared financial statements of Borrower within forty-five (45) days
after the end of each quarter ended March 31, June 30, September 30 and within
ninety (90) days after the end of the year ended December 31, prepared to the
satisfaction of Lender and in accordance with generally acceptable accounting
principles; (ii) annual audited financial statements within one-hundred and five
(105) days of the end of the Borrower’s fiscal year; and (iii) true, correct,
and complete signed copies of annual federal tax returns for Borrower within one
hundred twenty (120) days of the expiration of the respective fiscal years of
Borrower.

 

5.14     Insurance. At all times there remains outstanding an amount under the
Note, the Borrower shall maintain a key man life insurance policy in the amount
not less than Two Million Five Hundred Thousand and 00/100 ($2,500,000.00) for
the benefit of the Lender who shall be named the sole beneficiary under the life
insurance policy as determined by the Lender. Such requirement may be modified
from time to time as mutually agreed by the parties.

 

6.           Defaults.

 

6.1          Events of Default. Any of the following events, unless waived by
the Lender, shall constitute an “Event of Default” under this Agreement:

 

(a)     Borrower shall default in the payment of principal or interest due
according to the terms hereof or of the Note;

 

9

--------------------------------------------------------------------------------

 

 

(b)     Borrower shall default in the performance or observance of Sections 5.3,
5.4, 5.6, 5.7, or 5.12 of this Agreement;

 

(c)     Borrower shall default in the performance or observance of any other
agreement, covenant, or condition required to be performed or observed by
Borrower under the terms of this Agreement or any of the other Loan Documents
(exclusive of those defaults covered under Section 6.1(a) or 6.1(b)) and such
default shall continue for ten (10) days after the date of written notice
thereof from Lender to Borrower;

 

(d)     Any material representation, warranty, or covenant made by Borrower in
this Agreement, in any of the other Loan Documents, or in any certificate or
document furnished under the terms of this Agreement or in connection with the
Loan, shall be untrue or incomplete in any material respect;

 

(e)     Borrower shall apply for, consent to, or permit the appointment of a
receiver, custodian, trustee or liquidator for it or any of its property or
assets; or shall fail to, or admit in writing its inability to, pay its debts as
they mature; or shall make a general assignment for the benefit of creditors or
shall be adjudicated bankrupt or insolvent; or shall take other similar action
for the benefit or protection of its creditors; or shall give notice to any
governmental body of insolvency or pending insolvency or suspension of
operations; or shall file a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization or an arrangement with creditors, or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
rearrangement, dissolution, liquidation or other similar debtor relief law or
statute; or shall file an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law or statute; or
shall be dissolved, liquidated, terminated or merged; or shall effect a plan or
other arrangement with creditors; or a trustee, receiver, liquidator or
custodian shall be appointed for it or for any of its property or assets and
shall not be discharged within sixty (60) days after the date of its
appointment; or a petition in involuntary bankruptcy, reorganization or similar
proceedings is filed against it and is not dismissed within sixty (60) days
after the date of its filing; or

 

(f)     Any material adverse change in the financial condition of Borrower from
the financial condition represented to Lender as of the date hereof as
determined by Lender in good faith in its sole discretion.

 

6.2         Rights and Remedies. Upon the occurrence of an Event of Default,
unless such Event of Default is subsequently waived in writing by Lender, Lender
shall be entitled, at the option of Lender, to exercise any or all of the
following rights and remedies, consecutively or simultaneously, and in any
order:

 

(a)     Lender may suspend its obligation to make Advances under this Agreement,
without notice to Borrower.

 

10

--------------------------------------------------------------------------------

 

 

(b)     Lender may terminate its obligation to make Advances under this
Agreement, and may declare the entire unpaid principal balance of the Advances
made under this Agreement to be immediately due and payable, together with
accrued and unpaid interest on such Advances, without notice to or demand on
Borrower.

 

(c)     Lender may exercise any or all remedies specified herein and in the
other Loan Documents, including any remedies which it may have therefor at law,
in equity, or under statute.

 

(d)     Lender may cure the Event of Default on behalf of Borrower, and, in
doing so, may expend such sums as he may deem desirable, including attorneys’
fees, all of which shall be deemed to be Advances hereunder, even though causing
the Loan to exceed the face amount of the Note, shall bear interest at the
interest rate as set forth in the Note and shall be payable by Borrower on
demand.

 

6.3        Rights and Remedies Cumulative; No Waiver. No delay on the part of
Lender in exercising any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder constitute such a waiver or exhaust
the same, all of which shall be continuing. Any waiver under any of the Loan
Documents must be in writing and shall be limited to its specific terms. The
rights and remedies of Lender specified in this Agreement shall be in addition
to, and not exclusive of, any other rights and remedies which Lender would
otherwise have at law, in equity or by statute, and all such rights and
remedies, together with Lender’s rights and remedies under the other Loan
Documents, are cumulative and may be exercised individually, concurrently,
successively, and in any order.

 

7.            Miscellaneous.

 

7.1         Binding Effect. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns; provided, however, that neither this Agreement nor the
proceeds of the Loan may be assigned by Borrower voluntarily, by operation of
law or otherwise, without the prior written consent of Lender.

 

7.2        Survival. All agreements, representations and warranties made in this
Agreement shall survive the execution of this Agreement, the making of the
Advance by Lender, and the execution of the other Loan Documents, and shall
continue until Lender receives payment in full of all indebtedness of Borrower
incurred under this Agreement and under the other Loan Documents.

 

7.3       Governing Law; Waiver of Jury Trial; Venue. This Agreement and the
rights of the parties shall be governed by, construed and enforced in accordance
with the laws of the State of Minnesota. The venue of any actions or lawsuits
under this Agreement shall exclusively be in the United States District Court
for the District of Minnesota or the courts of the State of Minnesota located in
Hennepin County. The parties hereby consent and submit to the personal
jurisdiction of said courts. BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM
ARISING IN CONNECTION WITH, OUT OF, OR OTHERWISE RELATING TO THE NOTE, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

11

--------------------------------------------------------------------------------

 

 

7.4       Counterparts. This Agreement and any amendment hereto may be executed
in counterpart, including by pdf or facsimile, each of which shall be deemed an
original agreement and all of which shall constitute one and the same agreement.

 

7.5       Notices. Any notice required or permitted to be given by either party
hereto to the other under the terms of this Agreement, or documents related
hereto, shall be deemed to have been given: (i) three (3) business days after
the date the same is deposited in the United States Mail, registered or
certified, return receipt requested, postage prepaid; or (ii) one (1) business
day following deposit with a reputable overnight courier providing a receipt for
overnight delivery, addressed as follows:

 

  If to Borrower:  The Coretec Group Inc.                                      
                                                                               
                                     

If to Lender:

Diversified Alpha Fund of Navigator Global Fund Manager Platform SPC

   

c/o Mainstream Fund Services Ltd.

3rd Floor, Citrus Grove

Goring Avenue

P.O. Box 10364

Grand Cayman

 

 

with a copy to:

Moss & Barnett, PA
Attn: Yuri B. Berndt, Esq.
150 South Fifth Street
Suite 1200
Minneapolis, MN 55402

 

or to such party at any other address specified in a notice given by such party
to the other not less than ten (10) days prior to the effective date of the
address change.

 

7.6       No Third Party Reliance. No third party shall be entitled to rely upon
this Agreement or to have any of the benefits of Lender’s interest hereunder,
unless such third party is an express assignee of all or a portion of Lender’s
interest hereunder.

 

7.7       Time of the Essence. Time is of the essence hereof with respect to the
dates, terms and conditions of this Agreement.

 

7.8       Entire Agreement; No Oral Modifications. This Agreement, the other
Loan Documents and the other documents mentioned herein set forth the entire
agreement of the parties with respect to the Loan and supersede all prior
written or oral understandings and agreements with respect thereto. No
modification or waiver of any provision of this Agreement shall be effective
unless set forth in writing and signed by the parties hereto. Any reference to
the Loan Documents themselves in any of the Loan Documents shall include all
amendments, renewals or extensions approved by Lender.

 

12

--------------------------------------------------------------------------------

 

 

7.9       Captions. The headings or captions of the Sections set forth herein
are for convenience only, are not a part of this Agreement and are not to be
considered in interpreting this Agreement.

 

7.10     Borrower-Lender Relationship. The relationship between Borrower and
Lender created hereby and by the other Loan Documents shall be that of a
borrower and a lender only, and in no event shall Lender be deemed to be a
partner of, or a joint venturer with, Borrower with respect to the Loan.
Lender’s actions with respect to the Loan shall not be limited or subject to a
member’s duty or obligation as a member of the Borrower, to the maximum extent
as allowed by law.

 

7.11     Severability. The invalidity or partial invalidity of any portions of
this Agreement shall not invalidate the remainder hereof and said remainder
shall remain in full force and effect.

 

7.12     Indemnification. Borrower shall indemnify and hold Lender harmless from
and against any and all loss or damages of whatsoever kind and from any suits,
claims, or demands, including Lender’s reasonable legal fees and expenses and
appellate legal fees, on account of any matter or thing arising out of this
Agreement or in connection therewith or arising from any defective workmanship
or materials. The provisions of this Section will survive the termination of
this Agreement and the repayment of the Loan.

 

7.13     Lender’s Expenses. Borrower shall pay to Lender, either (i) by
withholding such amounts directly from an Advance or (ii) within ten (10) days
after demand by Lender or within such shorter period of time as may be provided
elsewhere in this Agreement, all reasonable and necessary expenses incurred by
Lender incidental to the Loan, including, without limitation, all commitment
fees, appraisal fees and attorneys’ fees. Any amounts not timely paid by
Borrower shall thereafter bear interest as provided herein from the date such
expenses were paid by Lender until repaid.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

BORROWER:

 

The Coretec Group Inc.

 

 

By:                                                                

        Its:                                                         

 

13

--------------------------------------------------------------------------------

 

 

LENDER:

 

Diversified Alpha Fund of Navigator Global

Fund Manager Platform SPC

 

 

By:                                                               

        Its:                                                        

 

14

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form Promissory Note

 

(See attached)

 

A-1

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Advance Schedule

 

(See attached)

 

A-2